UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   June 14, 2013


                               No. 10-3426 and 10-3486

                    EDDIE KNIGHT; CHARLES S. MILLER-BEY;
                     EDDIE MCBRIDE; LEONARD RILEY, JR.,
                            Appellants/Cross Appellees

                                           v.

                 INTERNATIONAL LONGSHOREMEN'S ASSOCIATION,
                            Appellee/Cross Appellant

                             (D. Del. No. 1-01-cv-00005)

Present: GREENAWAY, JR., NYGAARD and VAN ANTWERPEN, Circuit Judges

      1. Unopposed Motion to Amend the Opinion, filed by Appellants/Cross
         Appellees Eddie Knight, Charles S. Miller-Bey, Eddie McBride, and Leonard
         Riley, Jr.


                                                      Respectfully,
                                                      Clerk/tnh

_________________________________ORDER________________________________
The foregoing is hereby granted. Section IV of the Court’s opinion is hereby amended as
follows:

                                          IV.


      We will affirm the District Court’s order challenged on direct appeal. We will

reverse, however, the District Court’s ruling that Knight’s LMRDA § 101(a)(5) rights

were violated.
                                By the Court,

                                /s/ Richard L. Nygaard
                                Circuit Judge

Dated: June 25, 2013

Tnh/cc: All Counsel of Record